(Case 1:15-cv-00382-HSO-JCG Document 332-1 Filed 01/04/19 Page 1of13

EXHIBIT 1
4/4/2019 Sir9 DEadk-dora Mr HOR SAabhexOxplhePine ACMA poht HeVRAn AAW OAL Prin BADSICS Ohagh Broussard and ...

Slabbed

Alternative New Media for the Gulf South

Dirty deeds done dirt cheap: Slabbed
explores the genesis of the Trout
Point Development and certain land
sales to Aaron Broussard and his
cronies.

She

July 22, 2001 Sunday

Nova Scotia Nirvana; Trout
Point Lodge is rich in
Louisiana roots, an hour from
the Evangeline Trail, co-
owned by New Orleanians
who used to make cheese at
the north shore’s Chicory
Farm. But it’s decidedly
Canadian, an unparalleled
wilderness experience in the
lap of luxury.BYLINE: By Millie
Ball; Travel editor

SECTION: TRAVEL; Pg. 1
LENGTH: 2229 words

 

   

Trout Point Lodge Owners Vaughn Perret, Danny Abel
and Charles Leary

EAST KEMPTVILLE, NOVA
SCOTIA — Once a month, from
May through October, New
Orleans lawyer Daniel Abel

 

http://slabbed.org/201 2/09/1 8/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-aar... 1/12
1/4/2019 hire Beds done GM ROspesabded Apts Gne QRH He Tek Poht Deven Grd: Ghreain aARGies Phaton Broussard and ...

catches a flight to Maine and
then a boat to Yarmouth, a
town at the southern tip of
Nova Scotia. By the next
morning, Abel has settled into
another week-long stay at
Trout Point Lodge. It’s his idea
of heaven. Others agree,
including Food and Wine
magazine, which raved about *
it last month. The 10-
bedroom lodge is surrounded
by 200 acres of spruce and
pine and birch and maple
trees and overlooks the
Tusket River and a pond that
reflects the clouds and skies
above Nova Scotia. The
interior is Metropolitan Home
rustic, with kilim rugs and
furniture crafted from tree
branches. The comforting
smell of earlier fires that
crackled in the many
fireplaces mingles with fresh
scent of spruce logs that were
trucked in to build the lodge.

Abel’s one of the owners. He
knows how to find Trout
Point, which isn’t easy. It’s an
hour north of Yarmouth and
an hour east of the Evangeline
Trail, the heart of Acadian

_ Nova Scotia.
http://slabbed.org/2012/09/1 8/dirty-daeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-aar... 2/12

 
4/4/2019 Hirt B6eds ‘done Git Meapostabdea Spires tne banssidlar Ha treat Poiht Deve erfer/ind Crain Braet OAakon Broussard and ...

“Go past East Kemptville to

East Kemptville Road” — a

dirt road, by the way — “then

turn at the lodge sign and

follow the electrical wires to

the end,” said Vaughn Perret,
Abel’s business partner with
Charles Leary. Perret was

talking on a cell phone that

kept fading in and out. She

Perret and Leary run the
lodge, now in its second
season, as well as a nearby
cheese dairy farm similar to
their last project, the north
shore’s Chicory Farm, which
gained some renown in the
mid-1990s.

 

So said Millie Ball way back in 2001, This is important for several reasons, one of
which I can’t speak about on the advice of my attorney but before I get to that we
need to visit with Millie’s travel piece for the Times Picayune a bit more:

Perret and Leary met at Cornell University in Ithaca, N.Y. Abel, a native
of Lafayette, who grew up working in restaurants, is a longtime family
friend of Perret’s. In the early 1990s, they united to start Chicory Farm in
Louisiana’s Washington Parish; they grew organic produce, but became
better known for their goat cheese and blue cheese, which they sold to
restaurants ranging from Commander’s Palace to Gramercy Tavern and
Picholine in New York. Abel took a two-year sabbatical from law to run
Chicory Farm Cafe, a Creole vegetarian restaurant in New Orleans’
University area.

 

http://slabbed.org/2012/09/18/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-aar... 3/12
1/4/2019 Hirty BGads done Ge RO apCstabded GxpbraSine GUNSsid He brdeaPorht Dove E Lert Chrbin aAueGtes Ohabn Broussard and ...

In 1998, they shut it all down. Perret’s and Leary’s reasons for leaving
Louisiana for a while are personal and complicated, as those things tend
to be. They already had bought a place in Nova Scotia and they settled
again in Ithaca for the winter, when not traveling or working in Costa
Rica on their next place. The partners still are debating the format,
whether it’ll be for cooking classes like they sometimes hold at Trout
Point or a retreat or whatever, but say it should be ready next January,
maybe.

They opened the cheese dairy on Nova Scotia’s Chebogue Peninsula,ani  $*
last summer, the lodge. Their mission is simple: Good eating in a

wilderness setting. “I came for the wilderness without camping,” said
Marsha, of the Boston art gallery. “I’ve never been anywhere else like

this,” said a guest from Maine. “It’s a true retreat.”

Abel is the steadying glue — — and a good evangelist. The guys won’t
name names, but the 200 acres have become a haven for some
prominent New Orleans and Jefferson residents.

“Mr. Broussard was up here last week with his son,” said a construction
worker outside a brand new lakeside home I checked out on my walk.
“Mr. Broussard?” “Aaron,” he said, as in Jefferson Parish Council
chairman. “This is his house.”

And “Miss Marie’s” house over there, that would be Miss Marie... ?
Listening carefully to his garbled pronunciation, I came up with “Marie
Krantz?” “Yes, that’s her,” he said. As in the Fair Grounds’ Marie Krantz.
Wendell Gauthier is an investor, though he’s never been here. New
Orleans attorney Peter J. Butler Jr. said on the phone he invested as a 2
percent partner, and plans to visit for the first time next October. “We
hope to make money, but if we don’t, I hear it’s a nice place to visit.”

 

“They counted on us to create something beautiful,” said Perret.

http://slabbed.org/201 2/09/1 8/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-aar... 4/12
4/4/2019 Ding aéedk ihre GM cnGap stated pital the Resid! Gt He trdat Patht obvAe Perk Ad Chin fara SGleOPAaton Broussard and ...
Again notice the date in reference to the Cerro Coyote project, which they peddled to
investors a few years before in 1999. And of course there is Aaron Broussard, who
evidently already owned one cottage by that time and who would end up with Ms
Krantz’s after her death via an interest free loan.

This is topical because Slabbed has obtained certain deeds from the Trout Point
Development, including one where Lot 20 was sold to Aaron Broussard, Roy

D’ Aquila, Larry Stoulig and James Smith for $1 per the deed instead of “$1 and other

good and valuable consideration”. But first it is worth seeing where Charles Leary,
Vaughn Perret and Danny Abel originally bought the property in 1999. Sha

33
THIS INDENTURE made tia 33Cy of December, AD.
1988
BETWEEN:

GROUP MARKETING CO-ORDINATES (1994) LIMITED. with
eee a ernauty in tre Cony of Varmeuth wud Province of

(hereinafter called the "GRANTOR")

OF THE ONE PART
“AND -

TROUT POINT LODGE UMITED, a ‘corporates with head office and
lao cl tunes ot Ceboon i Soyo Varo a

(hereinafter called the "GRANTEE)
OF THE OTHER PART

WITNESSETH THAT in consideration of One ($1.00) Dollar
and other good and valuable consideration,

THE GRANTOR herein conveys in fee simpia ta the
GRANTEE the tands described in Schedule "A’ to this Warranty Deod and hareby
cansents to this disposition, pursuant to the Matrimonial Property Act of Nova Scotia.

THE GRANTOR covenants with the Grantee that tha
Grantee shall have quiet enjoyment of the lends, thet the Grantor has good titia In fee
stmple to the lands and the right to convey them us hereby convayad, that the tands are
free from encumbrances and that the Grantor wil procure such further assurances as
may be reasonably required.

IN THIS WARRANTY DEED the singwaz includes the plural and
the masculine Includes the feminine, with the intent that this Warrenty Deed shall bo
read with all appropriate changes of number and gander.

: ~ Be
paws Comet RTT OF ONE,
sanee AT a Hb
wap cogateret Nepczat

nee -

 

 

 

http://slabbed.org/2012/09/1 8/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-aar... 5/12
4/4/2019 Birdy SGadb:done Git Gea Catabded ocplreGtne GUNG He sat Podt Deventer GE cbrtain aRUASIes MAakch Broussard and ...
Through time I had heard there were restrictive covenants on the development,
which Leary, Abel and Perret evidently drew up after the development was platted
into lots. Those covenants were contained in the sale of Lot 20 to Broussard, Stoulig,
Smith and D’ Aquila aka Kempt Wilderness Lodge Services. Worth noting is the above

referenced omission of “and other good and valuable consideration” wording
behind the $1 we now examine the sale of lot 20:

Sha

 

Yamoore Ona Reor ous SIZESD REO 120-129
ocmman, 1
Penge UNS 2p AST

 

 

 

‘TELS INDENTURE wade ais 2" Ay of PIPL , a.v., 200th

BRIWEEN:
TROUT POINT LODGE LIMITED, 6 body corporsze, wih head
office and prtocipa! place of business a1 Kemptville in the County of
Yatcoouth and Province of Nova Scotia;
hereinafict called the “GRANTOR"
OF THE FIRST PART

 

AWRENCE
W, STOULIG JR, and JAMES FE. SMITHIR.. sil of 3329
Flotids Averme, Kenner, Louisiana, 70065, doing bustacas uder tt
firm csme tnd ayte of BEMPT_WILDRENESS LODGE
SERVICES, a regivered partacrship,

harcisahter called the "GRANTEES*

OF THE SECOND PART

 

WIDEREAS by tick f Deed dated December 23nd, 1094 and cegistercd in the Registry office off
the County cf Yarmouth on January thd, 1999, GROUP MARKETING COORDINATES (3994)
LIMITED, conveyed ta TROUT POINT LODCE LIMITED, fourtcen parcets of tend and remander
taad at East Remptyitte, Yarmouth Couny, Nova Scotia. Saki parcets may be more fully shown with
reference to a Plan prepared by 8.C.Dcarman Surveys Limied and filod st dhe Registry of Deeds
Office as Plzn No. 3894 and subscquently toviead on ecusty 3nd, 1996 under Plan No. 3728Y92-R
and {lod 2s Plan: No, 3852. ™

 

AND. WITEREAS the Grater wkh the view to maineatzing the geaerel ebarscier of the parcels end

any subdivisions of same. has egroed to exer Into maxun! covenants with the Purchssors of the said

parce! or subdivision with respect to the description of the buildings licrcafter to be erected upoo end

the use end oceupadion of the parnels cr lamb so subdivided, and has agreed thas tt should bc a general

nd indispensable condition of the sake of sny of the szid parcels or farts 20 eubdivided chat the several
thereof foe the uene hd obs d side by the J

and provisions set (arth in Schedules “A° and °B* bercin.

ANDAVYHEREAS the Grantor has agreed to scll and the Grantees have agreed to purchase the Lands
hereinafter conveyed of Intended so to be, subject to tha said stipulations, restrictions erxl provisions,
foe the sum of One ($1.00) Dollar.

NOW THIS INDENTURE WITNESSETH tha in purnsance and in conskicration of the premises

ral of the sam of One Dollar ($1.00) now paid by the Grantees to the Grantar, the receipt whereof
ix berctry bry it acknowlodgod, and In further comidontion of the covenants on thy part of the Crantecs

There is something else that I must point out here and to do that we must visit with
a now retracted follow-up story Rich Rainey did to his January, 2010 expose on the
resort at Trout Point which was later the subject of a defamation suit in Canada:

i
http://slabbed.org/2012/09/18/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-aar... 6/12
1/4/2019 Sir Sock dons Gr GOR Ssatd AO pleGine RACERS Ache TeV QA/ OAL Pain BASIE Ohabch Broussard and ...

Charles Leary, managing director of the lodge, e-mailed The Times-
Picayune on Friday saying Broussard “does not and has never had any
ownership or management involvement with Trout Point Lodge
Limited.” The message went on to say Broussard owns a “vacation
home on the same road.”

The deeds indicate a much deeper relationship than Leary’s email to Rainey.
Speaking of deeper relationships I’d invite our readers to visit this old post on Aaron
Broussard and Danny Abel using the Super 8 Motel on Clearview Parkway address as

 

their office address in certain court filings, specifically this comment by V: Sha
Of course!

2421 Clearview is the Super 8 Motel.

Unbelieveable.

This is where Abel AND Broussard are working out of? Right between
the do it yourself carwash and falling down taco stand? Wow.

http://quitclaimmagee.files.wordpress.com/2010/08/magee_rico_suit.p

df

 

https://www.judicialview.com/State-Cases/louisiana/Torts/Carr-v-
Abel/44/27092

 

http://www. fifthcircuit.org/PDF/OPINIONS/PO/2011/EA5B7EB6 -59B6-
45B1-8535-15865E8CE73F.pdf

 

 

Apparently so.
What a fine establishment. Room 106, not exactly a sweet “Suite.”

“Legal Department”? For whom or what exactly? Skid Row, Inc.?

 

http://slabbed.org/2012/09/1 8/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-aar... 7/12
4/4/2019 Sir SSeck bbs GM QO283HSQuIGGine RAG Gra toht Dever OA/O4 LL Pin BAA? Ohabch Broussard and ...
The 70004 PO Box appears to be just off Airline though.

http://www.shopjeffersonnow.com/listing.php?id=200

 

We later found out the owners of the Super 8 Motel has a zero property tax
assessment, the savings of which certainly came in handy when they bought a parcel
of land from Broussard and his now ex-wife Karen Parker on October 1, 2010:

Sha

1
THIS WARRANTY DEED made this 1ST day of ocTORER _, A.D. 2010.

BETWEEN:

AARON F, BROUSSARD and KAREN PARKER BROUSSARD 0
known as KAREN PARKER), both of Kenner, Louisiana, United States of
America;

Hereinafter called the “Grantors”

     

PARTIES OF THE FIRST PART
-and-

PRAVINCHANDRA D, DESAI and SHOBHNA DESAL his wife, both
of 4624 Jasper Street, Metairie, Louisiana, U.S.A., 70006, as Joint Tenants
and not as tenants in common;

Hereinafter called the “Grantees”

PARTIES OF THE SECOND PART

WITNESSETH thatin consideration of One Dollar ($1.00) and other good and
valuable consideration;

THE GRANTORS hereby convey to the GRANTEES the lands described in
Schedule "A* to this Warranty Deed and hereby consent to this disposition, pursuanj to the
Matrimonial Property Act of Nova Scotia.

THEGRANTORS covenant withthe GRANTEES thatthe GRANTEES shall
have quict enjoyment of the lands, that the GRANTORS have good title in fee simple to the
lands and the right to convey them as hereby conveyed, that the lands are free from
encumbrances, and that the GRANTORS will procure such further assurances as may be
reasonably required.

Stay tuned as Slabbed continues its exploration of Aaron Broussard and his business
involvement with the owners of Trout Point Lodge.

http://slabbed.org/2012/09/1 8/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-aar... 8/12
4/4/2019 GAA Beds LAMAZE Seid nd QOCUMEN! RRCedint AAG QQ Lair AG Sd OQ NarbP Broussard and ...

sop

 

Share

a Douglas Handshoe / September 18, 2012 / Sop / Aaron Broussard, Charles Leary, Danny Abel,
East Kempt Nova Scotia, James E. Smith, Jefferson Parish Political Corruption Scandal, Jefferson Parish
Tax Assessor, Kempt Wilderness Lodge Services, Lawrence Stoulig, Pravinchandra Desai, Roy D'Aquila,
Super 8 Motel, Trout Point Lodge, Trout Point Lodge Limited, USA v Broussard, Vaughn Perret

Sha

 

11 thoughts on “Dirty deeds done dirt cheap: Slabbed
explores the genesis of the Trout Point Development
and certain land sales to Aaron Broussard and his
cronies.”

Not At All Surprised

September 18, 2012 at 6:04 pm

Well, these documents sure answer several questions I posed to Messrs. Perret and
Leary in other posts on Slabbed.

The location of Danny Abel’s legal department at the Super 8 on Clearview clears up
a few other questions I had. It seems safe to say that at least 1 of TPLL’s people in-
the-know had some dealings with the Desai family. Makes sense — the Desai’s are
into hotel properties in the USA, and now they have lodging in NS. Maybe Mr. Abels
legal department has a branch office in a building on Lot 20 up there?

Mr. Abels: Do you know where Nick Desai is these days? Did you and Wendell and

Calvin and others take a trip or 2 to Costa Rica to look into potential resort
investments down that way?

http://slabbed.org/201 2/09/1 8/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-aar... 9/12
4/4/2019 Giaseebs LincwnCRae 2diSO.dGrGs ndgecsisoend Ba2Pdint bebhMdhlQAd 1 Mrairag ealdshtoOfacbs Broussard and ...

Tom

September 19, 2012 at 9:24 am
Dirty deeds, eh ?

Sure that’s what was behind Sterbcow’s termination and was the leading cause of
Chehardy’s retirement especialy when the FEDS got involved. Question now is how
many others are getting special treatment from the assessor’s office and why the
parish DA isn’t looking into this ?

& sop8i_1

September 19, 2012 at 11:10 am

I think we need to examine that Sterbcow termination again. The new owner at
Latter & Blum slit his own throat when he did that as rumors are swirling over her
about the continued viability of the agency. But that’s alright because Dutchie
Connick certainly still enjoys a sweetheart assessment on his digs.

As the Super 8 assessment illustrates, there is likely bigger money in shit house
commercial/industrial assessments.

sop

Lightning K

September 19, 2012 at 3:36 pm

What should also be looked at is a list of Cherhardy’s law clients and the
assessments of their properties in Jefferson Parish. Here’s a possible scenario.
Business A which owns Jefferson Parish property goes to the assessor looking for a
break on the assessment. The assessor says: “Who’s handling your legal business?
I just happen to have a fine lawfirm ready to handle your legal needs.” Quid pro
quo? Not saying that it happened, just say’n.

http://slabbed.org/2012/09/18/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-a... 10/12
1/4/2019 GiAEBeds Lorca O38 ZdkSQxdiGrés hdgacsisaand BaiPrdint hellashinh{Q4y dainktiag GaldsAcOfacbs Broussard and ...

Tom

September 19, 2012 at 3:46 pm

Lightning , Sure fits the JP politico MO and why Cherhardy was head hunting
Sterbcow before retirment got any ideas on who any of those lawfirm clients may
be?

Lightning K

September 19, 2012 at 5:26 pm

No. I tried looking for a representative list of clients in the usual legal
references (Martindale Hubbel etc.), but couldn’t one.

Tom

September 19, 2012 at 3:22 pm

TP reports Wilkinson is chirping no surprise there, so will Broussard before it’s over
, was Chehardy on the DOJ witness list , I don’t think he was ?

& Doug Handshoe

September 2], 2012 at 12:46 pm

Figuratively for certain Kitten but perhaps literally too though I will not speak for
NAAS on that. You see there is this rumor going around about Nick Desai and Hugh

Incroyable

January 9, 2013 at 7:00 pm

http://slabbed.org/2012/09/1 8/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-a.... 11/12
1/4/2019 GAP Relis LOMA QNSR Sedat adr nd QORUOVAnd BAedine HUGG QU QAd Lo rai ZAG Gard Harb Broussard and ...
This is hilarious. The company that sold the land to Trout Point Lodge is called
Group Marketing 1994 and the President is non other than Phil Star, partner with

Martin Pink the firm that handled the sale. The lawyer gets the sale and the
commission, LOL

& Doug Handshoe

January 9, 2013 at 8:11 pm
I believe Joyce Case Harlow was the listing agent. Perhaps this explans, beyondth = Sh
fact she managed the Lodge during its early years, why Leary and Perret view her

as such a threat they would threanten her with libel suits for speaking with me.

Martin Pink OTOH is a true scum bag.

RE onasneed

January 9, 2013 at 10:34 pm

they must have a stylist for the posturing of their hands; or is that just a gay thing ?,

Slabbed / Proudly powered by WordPress

http://slabbed.org/2012/09/1 8/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-a... 12/12
